Citation Nr: 0933030	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  98-17 556A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for arthritis of the hands.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 
1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of May 1998 
by the Department of Veterans Affairs (VA) New York, New 
York, Regional Office (RO).  A hearing was held at the RO 
before the undersigned Veterans Law Judge in May 2005.  

The Board previously remanded the case in July 2005, and then 
denied the appeal in a decision of July 2006.  The Veteran 
subsequently appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In an Order dated in July 2007, 
the Court granted a Joint Motion to vacate the Board's 
decision and remand the matter to the Board.  

Subsequently, in November 2007, the Board again issued a 
decision denying the appeal.  The Veteran again appealed that 
decision to the Court.  In December 2008, the parties filed 
another Joint Motion.  The Court granted that motion in 
December 2008.  The case has now been returned to the Board 
for further action pursuant to the instructions contained in 
the Joint Motion.      

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to obtain a medical opinion when such an 
opinion is necessary to make a decision on a claim.  A 
medical opinion is deemed "necessary" if the evidence of 
record includes competent evidence that the claimant has a 
current disability and that the disability may be associated 
with the claimant's military service but the case does not 
contain sufficient medical evidence for a decision to be 
made.  See 38 U.S.C.A. § 5103A(d) (West 2002); see also 
38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran has alleged that he was exposed to cold 
temperatures and strenuous work while serving as a cook in 
Germany during his military service.  The Veteran is 
competent to report his experiences.  Layno v. Brown, 6 Vet. 
App. 465, 469-70 (1994).  At VA examination in May 1997, the 
Veteran was diagnosed with arthritis of the hands.  In a June 
2005 statement, Lev Paukman, M.D., stated that the Veteran's 
exposure to extreme cold for many hours "could have been" a 
contributory factor to his arthritic condition.  In a June 
2005 statement, Harry Berkowitz, M.D., stated that it was 
"possible" that the Veteran's osteoarthritis of his hands 
was exacerbated while working in the kitchen with duties that 
included physical manipulation with his hands.  

The Board previously found that the foregoing statements were 
not adequate to resolve the issue, and remanded the case for 
the purpose of affording the Veteran a VA examination in 
order to obtain a fully informed opinion regarding the 
etiology of his arthritis of the hands.  The report of a hand 
and fingers examination conducted by the VA in July 2005 
reflects that the examiner concluded that because there was 
no evidence of any problems with the hands for at least ten 
years from discharge from service, and the Veteran did not 
seek medical attention until at least age 65, the arthritis 
condition of the hands was unlikely to be related to military 
service.  

Significantly, in the Joint Motion of December 2008, the 
parties concluded that the VA examination report of July 2005 
did not comply with the terms of the Board's remand (which 
had requested that examination).  In particular, the Board's 
remand had requested that the VA examiner specifically 
address the statements from Doctors Paukman and Berkowitz, 
but the VA medical examination report of July 2005 did not 
discuss the statement by either doctor.  The Joint Motion 
further stated that the Board must ensure that VA obtains a 
medical examination report that complies with the July 2005 
Board remand.  It was specified that the report which is 
obtained must specifically discuss the June 2005 statements 
from Drs. Paukman and Berkowitz, and must specifically 
discuss their statements that the Veteran's arthritis may be 
etiologically related to either in-service cold exposure or 
in-service kitchen duties.  

In light of the foregoing, the Veteran should undergo a VA 
examination to determine whether the claimed disabilities 
were incurred in service or manifest within a relevant 
presumptive period thereafter.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Provide a VA joints examination to 
the Veteran to determine whether the 
Veteran's current arthritis of the hands 
is related to his military service or 
that was manifest in the one-year period 
thereafter.

The claims folder, including the 
Veteran's service medical records, the 
reports of VA hands and feet examinations 
of the Veteran in May 1997, and 
statements by Drs. Berkowitz and Paukman 
dated in June 2005, should be made 
available to the examiner for review 
before the examination.  (The Veteran's 
service medical records are contained in 
two brown envelopes within the first 
volume of the claims file.)  The examiner 
is requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the Veteran's current 
arthritis of the hands is "due to," 
"more likely than not due to" 
(likelihood greater than 50%), "at least 
as likely as not due to" (50%), "less 
likely than not due to" (less than 50% 
likelihood), or "not due to" the 
Veteran's military service or that was 
incurred in the one-year period 
thereafter.  The Veteran separated from 
military service in January 1955.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a complete 
rationale for any opinions provided.  The 
examiner must specifically address the 
June 2005 statements by Drs. Paukman and 
Berkowitz suggesting that the Veteran's 
arthritis may be etiologically related to 
either in-service cold exposure or in-
service kitchen duties.

2.  Thereafter, the RO should review the 
examination report to ensure that it is 
in compliance with the terms of this 
remand.  If not, the report should be 
returned to the examiner for correction 
of any deficiency.  Where the remand 
orders of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998). 

3.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
any benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the Veteran and his 
representative and give them the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



